Citation Nr: 1726271	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-27 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for the service connected herpes simplex II disability (HSV). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO granted service connection for HSV and assigned a noncompensable rating effective June 24, 2008.

In June 2016, the Board remanded the case for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving doubt in her favor, the Veteran's service-connected HSV has been manifested by regular outbreaks of lesions in the genital area and required constant systemic therapy.


CONCLUSION OF LAW

The criteria for an initial 60 percent rating for HSV, from September 1, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7806 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Due to the favorable outcome, the Board finds that VA's duties to notify and assist under the VCAA have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Stegall Compliance

In June 2016, the Board remanded the case for further development.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the June 2016 remand directed the AOJ to obtain updated VA and private treatment records, obtain an addendum opinion as to whether the Veteran herpes medication is like or similar to a "corticosteroid or immunosuppressive" drug, then, readjudicate the claim and issue a supplemental statement of the case, if warranted.  The Board finds that VA at least substantially complied with the June 2016 Board remand.  See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268.

II.  Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's HSV is currently rated under 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of DCs 7899-7806 reflects that there is no diagnostic code specifically applicable to the Veteran's skin disease, and that this disability is rated by analogy to dermatitis or eczema under DC 7806.  See 38 C.F.R. § 4.20 (2011) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id.

In June 2008, the Veteran applied for service connection for herpes simplex.  The Veteran contended that she acquired the virus while in service.  In her September 2008, Statement in Support of Claim, the Veteran noted that she was taking Zovirax oral medication on a daily basis to help suppress the outbreaks.   

The Board notes that the Veteran is competent to report the nature and frequency of her outbreaks, symptoms, and medication use.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In July 2009, the RO granted service connection for genital herpes and assigned a noncompensable rating effective June 24, 2008.  The RO noted that a noncompensable evaluation is granted if the record shows dermatitis or eczema involving less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy required during the previous 12 month period. 

In August 2009, the Veteran was afforded VA examinations.  The examiner performed an in-person examination.  The Veteran stated that she had outbreaks every other month.  So, from September 2008, she began to take acyclovir on a daily basis.  After she began to using the medication, she experienced outbreaks every three to four months.  At the time of the examination, the Veteran did not have active lesions.  The examiner noted that the Veteran the Veteran used a systemic treatment which was neither a corticosteroid nor an immunosuppressive.  The Veteran's disability did not affect her occupation.  The examiner confirmed the Veteran's Herpes Simplex virus 2.  There is no evidence that the examiner was not competent or credible.  The Boards finds that the opinion is entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App.295, 302-05 (2008).

In October 2009, because the Veteran did not experience an outbreak during the examination, the RO confirmed the July 2009 noncompensable rating.

In April 2010, the Veteran submitted a Notice of Disagreement (NOD) disagreeing with the noncompensable rating.  Additionally, the Veteran submitted a statement from her physician which confirmed that, since September 2008, the Veteran was taking acyclovir on a daily basis.  The physician noted that the medication helped to prevent outbreaks and decrease transmission.  The daily dose decreased the outbreaks to two-to-four times per year.

In June 2010, the Veteran submitted a Substantive Appeal stating that she had recurrent outbreaks which caused pain and discomfort.  She further stated that the medical community recognized the medication as a systemic medication which meets the requirements for a compensable evaluation at a level commensurate with the frequency of use.

In May 2011, the Veteran was afforded a VA examination.  The examiner performed an in-person examination.  The Veteran stated that she had outbreaks every other month.  So, from September 2008, she began to use acyclovir daily which reduced the outbreaks.  After she began to use the medication, she experienced outbreaks about twice a year.  At the time of the examination, the Veteran did not have active lesions.  The examiner noted that the Veteran used a systemic treatment which was neither a corticosteroid nor an immunosuppressive.  The Veteran's disability did not affect her occupation.  The examiner confirmed the Veteran's HSV.

In December 2014, the Veteran's physician noted that, for the past five years, the Veteran had been taking acyclovir twice a day.  At the time of the note, the Veteran had been experiencing an outbreak.

During her April 2016 videoconference hearing, the Veteran stated that she had been taking daily medication; however, she often had outbreaks which would cause her to increase the amount of medication she consumed.  The Veteran also stated that, other than going to her appointments approximately two times a year, the disability did not affect her work.  

In June 2016, the Board remanded the claim to determine if the Veteran's medication qualified as systemic therapy such as corticosteroids or other immunosuppressive drugs under DC 7806.  See 38 C.F.R. 4.118.  In November 2016, the examiner stated that the "herpes preventative medication, acyclovir 400 mg twice a day is not like or similar to a corticosteroid.  Acyclovir is an antiviral medication, not a steroid.  It has few if any side effects at the time of C&P examination in this patient."

In her February 2017 correspondence, the Veteran disagreed with the examiner's characterization of acyclovir and also with the Supplemental Statement of the Case.  The Veteran interpreted "such as" in 38 C.F.R. 4.118 to mean whether there is systemic therapy with examples (such as corticosteroid or immunosuppressive drug).  The Veteran included articles which stated when acyclovir is taken on a daily basis, it is considered systemic.  The Veteran also included citations to BVA decisions which concluded that the taking the medicine on a constant or near-constant basis constitutes systemic therapy.  

In this case, while the evidence does not demonstrate the use of corticosteroids or immunosuppressive drugs, the evidence does show that the Veteran has been prescribed acyclovir, an oral antiviral medication for her HSV outbreaks.  These oral medications are considered to be systemic.  See Dorland's Illustrated Medical Dictionary, 1888 (31st ed. 2007) (defining systemic as "pertaining to or affecting the body as a whole").

Moreover, the Board also acknowledges in Warren v. McDonald, 28 Vet. App. 194, 197, wherein the Court held that "[c]ompensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs," directly applying the meaning assigned to the phrase "such as" as was explained in Mauerhan v. Principi.  See 16 Vet. App. 436, 442 (2002) (finding that "[t]he use of the term 'such as' means 'for example' or 'like or similar to'").  In reaching its conclusion, the Court pointed to the VA guidelines for rating skin conditions, as set forth in the VA Adjudication Procedures Manual (M21), which provides that the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  M21-1, Part III, subpt. IV, ch. 4, sec. J(3)(f).  The M21-1 explicitly references Mauerhan for the meaning of "such as" as it appears in the rating schedule. 

Despite the finding of the VA examiner that the Veteran's medication is not similar to a corticosteroid, the language in Warren and the VA Manual suggest that the systemic nature of the medication is enough to satisfy the rating criteria.  Therefore, the Board concludes that constant or near constant systemic therapy was required for the Veteran's service-connected skin disease during a 12 month period from September 1, 2008.  Thus, an initial 60 percent rating for herpes simplex virus is warranted under DC 7806 for the entire period from September 2008.  This is the maximum schedular rating provided under DC 7806.  38 U.S.C.A. §§ 5107 (b); 38 C.F.R. §§ 4.7, 4.118, DC 7806.

III.  Extraschedular Considerations

The record does not establish and the Veteran has not otherwise asserted that the schedular criteria are inadequate to evaluate the Veteran's HSV so as to warrant the assignment of a higher evaluation than 60 percent on an extra-schedular basis.  Accordingly, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent initial disability rating for herpes simplex virus, type II is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


